          Case 6:19-mj-00071-JDP Document 6 Filed 08/31/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY BAR #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     CARLOS TAVARES CANHISARES
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    Case No. 6:19-mj-00071-JDP
12                    Plaintiff,                   STIPULATION TO VACATE
                                                   REVIEW HEARING; ORDER
13    vs.
14    CARLOS TAVARES CANHISARES,
15                    Defendant.
16
17           The parties, through their respective counsel, Sean Anderson, Legal Officer, Yosemite
18   National Park, counsel for the government, and Benjamin A. Gerson, Assistant Federal
19   Defender, counsel for the defendant, Carlos Tavares Canhisares, hereby stipulate and jointly
20   move this Court to vacate the review hearing currently calendared for September 2, 2020.
21           On October 2 2019, the Honorable Jeremy D. Peterson sentenced Mr. Canhisares to a
22   term of 12 months unsupervised probation and to pay a fine and special assessments totaling
23   $1,200.00. Mr. Canhisares has paid his fine in full and is in compliance with all terms of
24   probation. The undersigned defense counsel respectfully moves the court to vacate the review
25   hearing and terminate probation. The government does not object.
26   //
27   //
28   //
       Case 6:19-mj-00071-JDP Document 6 Filed 08/31/20 Page 2 of 3


 1                                     Respectfully submitted,
 2
                                       McGREGOR W. SCOTT
 3                                     United States Attorney
 4   Dated: August 27, 2020            /s/ Sean Anderson
                                       SEAN ANDERSON
 5                                     Acting Legal Officer
                                       National Park Service
 6                                     Yosemite National Park
 7
 8                                     HEATHER E. WILLIAMS
                                       Federal Defender
 9
10   Dated: August 27, 2020            /s/ Benjamin A. Gerson
                                       BENJAMIN A. GERSON
11                                     Assistant Federal Defender
                                       Attorney for Defendant
12                                     CARLOS TAVARES CANHISARES
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Canhisares – Stipulation to
     Vacate Review Hearing                2
       Case 6:19-mj-00071-JDP Document 6 Filed 08/31/20 Page 3 of 3


 1                                               ORDER
 2            Based on the parties’ joint representation that Mr. Canhisares is in compliance with the
 3   conditions of his probation, the court vacates the review hearing in case 6:19-mj-00071-JDP
 4   scheduled for September 2, 2020, at 10:00 a.m. and terminates probation.
 5
     IT IS SO ORDERED.
 6
 7
     Dated:      August 31, 2020
 8                                                       UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Canhisares – Stipulation to
     Vacate Review Hearing                           3
